ORDER

PER CURIAM.
James Schnable appeals from a trial court judgment affirming the Findings of Fact, Conclusions of Law and Order (Order) of the Board of Police Commissioners (the Board) of the St. Louis Metropolitan Police Department (the Department) terminating his employment as a police officer within the Department. We review *42the decision of the Board, not the trial court. Bickl v. Smith, 23 S.W.3d 865, 867 (Mo.App. E.D.2000). We have reviewed the briefs of the parties and the record on appeal and conclude that the Board’s Order is not in excess of its jurisdiction, unsupported by competent and substantial evidence, nor is it arbitrary, capricious, or unreasonable. Id. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).